Citation Nr: 0302842	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a back disorder had not been 
submitted, and denied his claim.  The veteran filed a timely 
appeal to this adverse determination.

The Board observes that in a prior decision dated in July 
2001, the Board determined that new and material evidence had 
been submitted, and reopened the veteran's claim for service 
connection for a back disorder.  The Board then remanded this 
issue to the RO for further development, which has since been 
completed.  The veteran's claim is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
medical evidence which relates his current back disorder to 
his military service.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in March 1998, in the 
statement of the case (SOC) issued in August 1999, in the 
supplemental statements of the case (SSOCs) issued in October 
1999 and September 2002, in the Board decision and remand 
dated in July 2001, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in September 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, the duty to assist claimants under 
38 U.S.C.A. § 5103A, and the responsibility of the claimant 
and the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107.  The RO described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, a VA examination report, including a medical 
opinion as to the cause of the veteran's back disorder, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  As will be discussed in more detail below, in July 
2001 the RO wrote to the veteran and asked that he provide 
the names and addresses of all health care providers who had 
treated him for his back problems since his discharge from 
service, and that he complete a VA Form 21-4142, 
Authorization for Release of Information, for each such 
doctor or facility.  The veteran did not respond to this 
request.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  No further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records for his period of active duty from November 1969 to 
October 1971.  These records indicate a single complaint of 
back pain in early April 1971, which reportedly began 10 days 
earlier after a fall from a Sheridan tank.  The examiner 
rendered a diagnosis of low back pain, and sent the veteran 
for lumbosacral spine x-rays.  The results of these 
lumbosacral spine x-rays indicated "Nothing abnormal seen."  
The remaining four months of the veteran's service medical 
records are silent for any subsequent complaints or treatment 
for low back problems, and the veteran's report of medical 
examination at separation dated in August 1971 noted that his 
spine was "normal."

The first post-service evidence of any back problems is found 
in a treatment report from Joe Tittle, M.D. dated in May 
1990.  In this report, Dr. Tittle noted that the veteran 
presented with complaints of back pain which began in April 
1989, at which time he injured his back at work while lifting 
a 250- to 300-pound mold.  At that time, the veteran sought 
treatment at the emergency room at Cumberland County 
Hospital, at which time x-rays were performed, and the 
veteran was given medication and sent home.  The veteran 
subsequently returned to work and on July 20, 1989, he again 
hurt his back while lifting a mold.  He then underwent 
surgery for a hernia.  He complained of continuing pain in 
the low back since that time.

Dr. Tittle indicated that the veteran had undergone both x-
rays and a computed tomography (CT) scan.  He then stated 
that "Matching the report of the CT scan with the x-rays 
indicates to me that the patient has some early degenerative 
disease at the L4 interspace.  It is probably the result of 
old trauma.  I see no evidence of trauma arising out of his 
on the job injury in 1989."  The date and the source of the 
referenced "old trauma" was not provided by Dr. Tittle.

The veteran's claims file contains a large number of private 
treatment records reflecting private treatment provided for 
low back pain shortly after Dr. Tittle's treatment, including 
records from Stephen E. Natelson, M.D. from June 1990 to 
October 1991 and Robert L. Chironna, M.D. from March 1991 to 
August 1997.  All of these records indicated that the initial 
onset of the veteran's back pain was in 1989, when the 
veteran suffered on-the-job lifting injuries.  None of these 
records mentioned the veteran's military service.

Also of record are VA outpatient treatment notes dated from 
August 1995 to April 1999.  These notes indicate frequent 
complaints of low back pain.  Notations by examiners 
generally included the fact that the veteran was suffering 
from chronic back pain secondary to a ruptured disc and the 
fact that the veteran was status post laminectomy in 1991.  
None of these notes indicated the cause or date of onset of 
this problem.

In July 2001, the Board remanded the veteran's claim to the 
RO for two items of additional development.  First, the Board 
instructed the RO to contact the veteran and ask that he 
provide the names and addresses of all health care providers 
who had treated him for his back problems since his discharge 
from service, and, after obtaining any necessary 
authorization from the veteran, to obtain and associate with 
the file any medical records identified by the veteran that 
had not been previously obtained.  In light of Dr. Tittle's 
May 1990 attribution of the veteran's early degenerative 
disease at the L4 interspace to unspecified "old trauma," 
the RO was also specifically asked to request any additional 
treatment records from Dr. Tittle pertaining to treatment for 
the veteran's back.

In July 2001, the RO wrote to the veteran requesting the 
information indicated by the Board's remand.  The RO 
requested that the veteran complete, sign and return enclosed 
VA Forms 21-4142, Authorization for Release of Information, 
for each doctor or hospital where he had been treated.  He 
was specifically asked to complete a VA Form 21-4142 in favor 
of Dr. Joe Tittle.  The veteran was informed that if the 
additional requested evidence was not received within 60 
days, "we will decide your claim based only on the evidence 
we have received and any VA examinations or medical 
opinions."  To date, the veteran has not responded to this 
RO request for information.

Second, the Board instructed the RO to schedule the veteran 
for a VA examination of his back to determine the nature and 
etiology of any current back disorder.  The examiner was 
requested to review the medical records associated with the 
veteran's claims file, to particularly include the veteran's 
service medical records and the post-service records from Dr. 
Tittle, and to then offer opinions as to the nature of any 
current back disorder as well as whether it was at least as 
likely as not that any currently diagnosed back disorder was 
causally or etiologically related to an incident of the 
veteran's active duty service, including his treatment for 
low back pain.

The veteran underwent the requested VA examination in August 
2001.  At that time, the examiner indicated that he had 
reviewed the veteran's entire claims folder, including his 
service medical records and the medical records from Dr. 
Tittle.  The examiner noted that the veteran had injured his 
back on March 24, 1971, while working on a Sheridan tank.  X-
rays of the veteran's lumbar spine at that time were normal.  
The examiner noted that there was documentation that the 
veteran was treated for back pain on April 3, 1971, which was 
10 days after the reported injury.  He also noted that the 
veteran had an examination on August 25, 1971, which reported 
a normal spine examination.

The examiner then indicated that the veteran did not have any 
subsequent back pain until he injured his back on April 14, 
1989 while lifting a mold at work.  The examiner noted that 
according to Dr. Tittle's note, the veteran had been 
suffering from back pain since April 1989, at which time he 
went to an emergency room.  He reportedly hurt his back again 
on July 20, 1989, again while lifting a heavy mold.  X-rays 
of the veteran's lumbar spine revealed a spur over the 
superior and anterior aspect of L4 and L5, and a CT (computed 
tomography) scan of the lumbar spine revealed abnormal soft 
tissue density in the ventral epidural space at L4-L5, which 
reportedly could be a symmetrical bulging of the disc or a 
small herniated nucleus pulposus ventrally and to the right.  
The veteran subsequently underwent a lumbar laminectomy at 
L4-L5.

The examiner also commented that the veteran gave a history 
of never having been treated or having sought any medical 
treatment for his back since he left the service until the 
time of his back injury in April 1989.  He also noted that he 
veteran stated that he did not have any problems with his 
back when he left service.

Following a clinical examination and x-rays, the examiner 
rendered a diagnosis of status post laminectomy, degenerative 
joint disease of the lumbosacral spine, with chronic lower 
back pain.


The VA examiner then offered the following medical opinion:

The patient had [a] back injury while he 
was in service per Military medical 
record, on March 24, 1971.  He was 
evaluated and treated for that incident 
on 04/03/71, which was 10 days after 
[the] back injury.  This indicated that 
the back injury was not really severe.  
If he had [had a] very bad injury to his 
back, he should have been treated 
immediately.  At the time the patient 
left the service, he had [an] examination 
on August 25, 1971, which did not reveal 
any abnormal findings regarding [the] 
spine.  The patient also stated that he 
did not have [a] back problem at that 
[sic] time he left service.  He also 
stated that he had never been treated for 
his back until 1989.  Per Dr. Joe 
Tittle's note, indicated [sic] that back 
pain started in about April of 1989.  He 
has also stated that he was lifting a 
mold, which resulted in back injury, 
which required emergency treatment at 
Cumberland County Hospital.  He re-
injured his back again while lifting a 
mold on July 20, 1989.  Subsequently, the 
patient had lumbar laminectomy in 1991.  
The patient left service in 1971 and 
[had] never been treated for [a] back 
problem up until he injured his back in 
1989.  No medical evidence of back pain 
or treatment of back pain between the 
time he left service and back injury in 
1989.  From above findings, in my 
professional opinion, his current low 
back pain is not related to [a] back 
injury while he was in service.




Analysis

Following a review of the evidence detailed above, the Board 
concludes that while the veteran is clearly suffering from a 
current back disorder, the evidence does not link this 
disorder in any way to his military service.  On the 
contrary, almost all of the evidence relates the veteran's 
current back problems solely to his severe on-the-job lifting 
injuries in April and July 1989.  The only item of evidence 
which alludes to any injury before that time is the May 1990 
treatment report by Dr. Tittle, which simply mentioned 
unspecified "old trauma," without indicating the date or 
source of this trauma.  The Board observes that this 
statement was made nearly 20 years after the veteran's 
discharge from service.  As indicated above, efforts to 
obtain a release form from the veteran to allow VA to request 
any additional records from Dr. Tittle have been 
unsuccessful.

In any case, the only medical evidence that directly 
addressed the issue of the claimed link between the veteran's 
current back problems and his military service is the August 
2001 medical opinion by the VA examiner, who stated 
definitively that, following a review of the veteran's 
service medical records and the records from Dr. Tittle, "in 
my professional medical opinion, his current low back pain is 
not related to [a] back injury while he was in service."

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current back disorder is related to his active military 
service, to include the complaint of low back pain in early 
1971.  However, as the record does not indicate that the 
veteran possesses any medical training or expertise, he is 
not qualified to express an opinion regarding any medical 
causation of his back disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current back disorder is related to a 
March 1971 incident when he fell off of a tank in Germany 
cannot be accepted as competent evidence of the required 
nexus.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

